Citation Nr: 1548358	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

A hearing was held on November 6, 2013, by means of video conferencing equipment with the appellant in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in April 2014 and November 2014.  In June 2015, the Board granted the Veteran's claim for entitlement to tinnitus, and remanded the claim for entitlement to service connection for bilateral hearing loss for further development.  As the June 2015 decision regarding tinnitus represents a full grant of the benefits sought, that issue is no longer before the Board.  The development requested in the June 2015 remand was completed, and the issue of entitlement to service connection for bilateral hearing loss was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not arise during or within one year of active military service and was not caused by his in-service excessive noise exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter sent in December 2009 stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain, and further explained how a disability rating and effective date would be determined.  This notification was provided to the Veteran prior to the initial adjudication on this matter.  The Board thus finds that VA's duty to notify has been satisfied through this letter.

The duty to assist is also found to have been satisfied in this case.  The Veteran's service treatment records, VA and private treatment records, and lay statements made by the Veteran have been associated with the claims file.  Pursuant to the Board's June 2015 remand instructions, more up-to-date VA treatment records have also been associated with the file.  The Veteran has not identified treatment records relevant to his claim that remain outstanding which he wants VA to acquire.  The Veteran was also given the opportunity to present evidence and testimony at a hearing before the Board.  Further, the Veteran was provided with VA examinations and medical opinions with regard to the issue on appeal.  Pursuant to the Board's June 2015 remand instructions, a supplemental VA medical opinion was provided.  The July 2015 VA medical opinion stated a conclusion that the Veteran's bilateral hearing loss was more likely a result of causes other than military service.  As the examiner cited to relevant medical institute reports, and applied clearly-stated medical principles to the evidence of record in answering the questions specifically laid out by the Board, the Board finds the addendum medical opinion to be adequate for adjudicatory purposes and to substantially comply with the Board's June 2015 remand directives.  Therefore, no further development is needed to provide the Veteran with an adequate VA medical opinion or to ensure compliance with prior remand directives, as both have been achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.
  
B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is among the "chronic diseases" enumerated under section 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

C.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for "normal" hearing is zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Id. at 157.  

D.  Background

The Veteran served on active duty in the United States Navy from June 1968 to April 1972.  His DD Form 214 shows his military occupational specialty to have been "ADJ," which is a Navy Abbreviation for Aviation Machinists' Mate (Jet Engine Mechanic).  See Manlin, C. Bureau of Navy Personnel, Abbreviations Used for Navy Enlisted Ratings, NAVAL HISTORY AND HERITAGE COMMAND, available at  http://www.history.navy.mil.

The Veteran's service treatment records include a number of audiograms throughout the Veteran's period of active service.

A June 1968 enlistment audiogram recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5
0
5
 /
5
 
LEFT
0
5
0
 /
5
  

A September 1968 report of medical examination included results of an audiogram which recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
0
10
10
10
10 
LEFT
25
10
5
15
20
0  

A July 1970 audiometric examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5
5
5
5
10
20 
LEFT
10
10
10
15
20
5  

Finally, a March 1972 audiogram conducted as part of a separation medical examination documented pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5
0
0
0
5
15 
LEFT
5
0
0
0
15
0  
The examiner from the March 1972 evaluation noted that there was no significant interval history, regarding the Veteran's medical condition, overall.

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in November 2009.  On this form, he asserted that while working on the flight line, he always worked with jet engines and was exposed to the noise of the engines and machinery, putting in more than 700 combat hours.  He stated that being exposed to all of the flying and having very little hearing protection contributed to his high frequency hearing loss.

The Veteran was provided with a VA audiological examination in March 2010.  At that time, the Veteran reported exposure to noise from aircraft engines while in service.  He reported working for a printing company and for a postal service following service, and reported "exposure to the usual noises."   Audiometric testing conducted during the examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
45
LEFT
10
10
10
45
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  The audiologist diagnosed bilateral sensorineural hearing loss and noted that the disability had significant effects on occupational activities, including hearing difficulty, including difficulty hearing on the telephone and sometimes difficulty hearing in background noise.  The VA examiner stated an opinion that the Veteran's hearing loss was not caused by or a result of in-service injury, accident, event or illness, reasoning that the Veteran had hearing within normal limits on all military hearing tests reviewed, without significant threshold shifts on any evaluation.

Following the initial denial of service connection, the Veteran submitted a notice of disagreement in March 2010 in which he stated that the majority of his Vietnam experience was onboard a four engine propeller C-121 aircraft, which exposed him to noise for up to 18 hours per day.  He further asserted that upon returning from Vietnam, he finished his time in the Navy as a jet engine mechanic.  He again asserted that his exposure to aircraft engine noise on a daily basis contributed to his loss of hearing.  

The Veteran submitted a statement in support of claim in March 2011.  He reiterated that he was exposed to excessive noise on a daily basis during service, but also stated that later in life, his "hearing was aggravated by [his] employment in the postal service" operating a mechanized letter sorter.  He asserted that his hearing difficulties began after leaving the military.

The Veteran presented testimony, under oath, at a Board hearing in November 2013.  He testified that while in the Navy, his primary occupation was flying on C-121 constellation aircraft as a radar operator, and that he would fly for 15-20 hours at a time, with constant exposure to very loud engine noise during this time.  He also stated that he was subject to noise from explosions and combat.  The Veteran additionally reported that after returning to the states, he took part in regular memorial firing parties, where he would participate in firing during 21 gun salutes, without hearing protection, sometimes on a daily basis or more frequently.  The Veteran also testified that he had experienced ringing in his ears recurrently since service, and recalled hearing buzzing or ringing in his ears following his flights during service.

The Veteran underwent VA audiological examination in April 2014.  The report states that definitive results regarding current hearing sensitivity could not be obtained due to poor interest consistency.  The examiner concluded that review of the claims file nevertheless allowed for an opinion regarding hearing loss.  She stated that the June 1968 enlistment examination, September 1968 audiological examination, and March 1972 separation examination all showed normal hearing bilaterally.  She concluded that therefore, any current hearing loss was unlikely due to or caused by military noise exposure.  A May 2014 report of general information following a telephone call between the RO and the examiner notes that the audiologist informed the RO that the lack of definitive results was the fault of the Veteran, but states that her tone was very negative.  To provide the Veteran with the benefit of the doubt, the RO noted an intention to reschedule the Veteran for an additional examination with another audiologist.

The claims file contains a report of an additional VA examination in June 2014.  A different audiologist than the one who conducted the April 2014 examination provided the opinion.  He noted reviewing the claims file , but stated that no audiological data was reported as the Veteran could not or would not provide valid and reliable hearing test results.  The report states that there were 20 decibels difference in spondee thresholds and pure tone averages, and that the Veteran was counseled regarding the inconsistencies in test findings and reinstructed on taking the test, but that inconsistence in test findings were not resolved with subsequent testing.  The examiner noted that such findings were consistent with a non-organic component to hearing status.  The examiner provided an opinion that, because there were no significant threshold shifts noted on enlistment and separation physical examination reports, any hearing loss the Veteran might have is less likely as not related to military noise exposure. 

Following the Board's November 2014 remand, a supplemental medical opinion was provided in January 2015.  A different VA audiologist provided an opinion that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency for either ear.  She stated that the June 1968 enlistment audiogram, September 1968 audiogram, and March 1972 audiogram revealed normal hearing bilaterally, and therefore, current hearing loss found on current audiometric testing was not due to or aggravated by military service, and did not arise during such service.  As rationale, she stated that the Veteran's hearing was normal at separation from military service, and once military noise exposure was removed, hearing would not be expected to get worse.

Because questions posed by the Board in prior remand directives remained unanswered, the Board again remanded the case for an addendum or supplemental opinion in June 2015.  An addendum opinion was provided in July 2015, by the audiologist who provided the January 2015 opinion.  She noted reviewing the claims file, and again stated that the four in-service audiograms revealed normal hearing bilaterally.  She stated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency for either ear during service, acknowledging a transient significant threshold shift at 4KHz on both intermediary service audiograms, but finding that the threshold shift was not permanent and the thresholds had returned to within 10 dB test/rests norms by the time of the separation examination.  The audiologist further noted that the matter is clouded by the fact that the report of the enlistment audiogram did not specify whether it was in ISO or ASA units (with the assumption being made that it is in ISO), but that if the original examination was in ASA, there would not have been even a transient significant threshold shift.  She also stated that conditions of the intermediary audiograms were not noted (for instance, how long after noise exposure the test was performed, as a temporary shift could be expected after a shift in an acknowledged highly probably noise-exposed environment).  Nevertheless, the examiner again highlighted that the separation audiogram, from March 1972, revealed normal hearing bilaterally with no evidence of a significant threshold shift from the 1968 enlistment audiogram.  

While the July 2015 examiner again concluded that once military noise exposure was removed, hearing would not be expected to get worse, in this report, the audiologist further explained her conclusion by citing to a 2006 Institute of Medicine report that determined that based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure, and there is no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Citing to the Veteran's report at the March 2010 VA examination that he worked for a printing company and for the postal service with exposure to the usual noises, and the showing of normal hearing bilaterally at separation from service, the examiner opined that the Veteran's current moderate high frequency hearing loss is more likely due to 40 years of aging and occupational noise exposures in a printing company and the postal service.  The examiner then stated that the Veteran had no complaints about hearing at his 2010 VA examination, where his only complaint was tinnitus and not difficulty hearing, which supported the conclusion that the Veteran's hearing loss is unlikely to have begun within one year of separation from military service.  

D.  Analysis

As an initial matter, the March 2013 VA audiological examination using pure tone threshold and Maryland CNC word discrimination testing documented a degree of hearing loss which meets the requirements of a current hearing loss "disability" for VA service connection purposes.  See 38 C.F.R. § 3.385.  As noted above, the Veteran's DD Form 214 documents a military occupational specialty of Aviation Machinists' Mate (Jet Engine Mechanic), and therefore, the Veteran's statements regarding excessive military noise exposure are considered to be consistent with his service duties.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  As the Duty MOS Noise Exposure Listing documents excessive noise exposure as highly probable for the Aviation Machinists' Mate MOS, the Veteran's exposure to excessive noise during service is conceded.  The evidence thus demonstrates that the Veteran has a current hearing loss disability for VA service connection purposes and a relevant in-service injury.  Therefore, entitlement to service connection hinges on the question of whether the weight of the evidence supports, or is at least in equipoise regarding, a finding that the Veteran's current hearing loss disability is etiologically related to military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Although the evidence demonstrates that the Veteran has a current bilateral hearing loss disability, the most probative evidence of record does not link the current disability to military service.

The Board finds that the January 2015 VA examination report, in combination with the July 2015 addendum, represents the most probative evidence of record regarding the presence or absence of an etiological connection between the Veteran's current bilateral hearing loss disability and his military service.  The report demonstrates awareness and consideration of the full evidence of record, noting that the examiner reviewed the electronic claims file, and explains the examiner's reasoning behind relying on particular evidence in making her conclusion.  The examiner acknowledged the Veteran's report of noise exposure from flying planes in Vietnam, but found more probative the in-service audiograms demonstrating normal hearing during each of the four tests, and what was determined to be a temporary significant threshold shift at 4000 Hz between the entrance audiogram and the two following audiograms, returning to a level which was not found to be significant during the separation audiogram.  Further, the VA audiologist cited to a relevant medical report and discussed the results which would be expected had the Veteran's hearing loss disability originated with service, as contrasted with the findings demonstrated in the evidence in the Veteran's claims file.  The Board finds that these reports should be accorded significant probative weight, as they were based on full consideration of the Veteran's documented history and lay assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board finds the audiologist's explanation persuasive that long-lasting damage to hearing acuity caused by noise exposure would be expected to manifest in a permanent threshold shift near-in-time to that exposure, and that the Veteran's lack of such a shift, as documented in the service audiograms, indicates that the Veteran's current hearing loss was not likely caused by his conceded in-service noise exposure, but was more likely caused by his post-service occupational noise exposure.  This conclusion is also bolstered by the Veteran's own statement, in March 2011, that his "hearing was aggravated" by his work in the postal service, by which the Board assumes the Veteran meant that he experienced a further decrease in hearing acuity during or following his occupation working with letter sorting machinery.  Although the Veteran has been consistent in his assertions that his current bilateral hearing loss disability was caused by his in-service excessive noise exposure, to include prolonged exposure to engine noise in addition to daily or more frequent exposure to loud noise from participation in 21 gun salutes without hearing protection later in service, the Board does not find that he is competent, as a lay person, to identify the particular cause of his current sensorineural hearing loss, particularly as approximately 40 years have passed between the Veteran's military service and his conceded post-service occupational noise exposure and corresponding documented decrease in hearing acuity.  Therefore, audiograms in the service treatment records document that the Veteran had normal hearing during service and at the time of separation from service, and the most probative evidence of record states that the current bilateral hearing loss is not at least as likely as not etiologically related to military service.  Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran's current hearing loss disability is etiologically related to his in-service excessive noise exposure.   

In so finding, the Board acknowledges that the July 2015 report is not free of inaccuracies: the July 2015 examiner incorrectly stated that the Veteran had no complaints about difficulties hearing at his March 2010 VA examination and only voiced complaints regarding tinnitus, while the March 2010 VA examination report actually states that the Veteran's bilateral sensorineural hearing loss had significant effects on occupational activities, including hearing difficulty, difficulty hearing on the telephone, and sometimes difficulty hearing in background noise.  Typically, medical opinions based on an inaccurate factual premise have limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  However, the Board notes that the examiner's opinion regarding the likely cause of the Veteran's current sensorineural hearing loss was based on evidence contained in the service treatment records and the application of findings of the Institute of Medicine, as well as the Veteran's reports of post-service occupational noise exposure, and does not appear to rely on the mistaken reading of the March 2010 examination report.  The location of the July 2015 examiner's statement regarding the Veteran's March 2010 complaints within the July 2015 examination report also demonstrates that this evidence was likely only used to support a conclusion that the Veteran's hearing loss unlikely begun within one year of separation from military service.  Therefore, the Board does not find that this inaccurate factual statement is fatal to the adequacy of the July 2015 examiner's opinion regarding the likelihood that the Veteran's current hearing loss disability is causally related to service, nor does it significantly lessen the probative value of such opinion.

The Board further notes that the Veteran has a current diagnosis of bilateral sensorineural hearing loss, an organic disease of the nervous system which is among the "chronic diseases" enumerated under section 3.309(a) for which service connection may be granted on a presumptive basis if the disease manifests to a degree of 10 percent or more within one year of separation from active military service.  However, the Board finds that service connection is also not warranted under this theory, as the competent and credible evidence of record does not demonstrate the presence of decreased hearing acuity to such a degree as to qualify as a hearing loss disability until almost forty years after separation from service.  Although the Veteran is competent to report his subjectively-experienced symptoms, including difficulties with hearing, he is not competent to state that he manifested decreased hearing acuity of such a severity as to meet the criteria for a 10 percent evaluation, because such a finding requires the performance and interpretation of audiological testing necessary to demonstrate particular pure tone threshold levels and MD CNC speech discrimination scores, and is not something which can be ascertained by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds that none of the audiograms of record, from during service, during the relevant appeal period, or otherwise, document pure tone thresholds and speech discrimination scores which, when considered utilizing Tables VI and VII under 38 C.F.R. § 4.85, meet the criteria for a 10 percent evaluation under the rating schedule.  The totality of the evidence, therefore, does not demonstrate that the Veteran's hearing loss disability manifested to a compensable degree during or within one year of military service so as to allow for an award of service connection on a presumptive basis.  As the evidence overwhelmingly supports this conclusion, the Board finds that a VA medical opinion is not needed on this particular question, and the March 2015 VA examiner's opinion, admittedly based on an incorrect factual premise, is superfluous and has not been relied upon by the Board in reaching its conclusion regarding the current disability's date of onset.  Additionally, as the Veteran submitted a March 2011 statement indicating that his hearing difficulties began after leaving the military, a theory of continuity of symptomatology would not serve to link the Veteran's current hearing loss disability to in-service manifestations such as to potentially allow for an award of service connection on a presumptive basis.

In conclusion, although the evidence establishes that the Veteran experienced an in-service injury and has been provided with a diagnosis of sensorineural hearing loss during the appeal period of a degree which qualifies as a current "disability" for VA service connection purposes, the most probative evidence of record argues against the presence of a nexus between the two.  Because a preponderance of the evidence is against the finding of an etiological connection, and the evidence does not demonstrate that the disability arose during service, service connection is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Service connection is also not found to be warranted on a presumptive basis, as a preponderance of the competent and credible evidence of record is against a finding that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

 Service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


